GILDEA, Justice
(dissenting).
I respectfully dissent. I agree with the majority that Minn.Stat. § 353.656, subd. 1 (2004) is unambiguous and that the meaning of the words “any act of duty” in subdivision 1 is not “restricted to hazardous situations.” I also agree with the majority’s conclusion that the issue in this case is whether Brittain’s injury was “incurred in or [arose] out of any act of duty” (in accordance with subdivision 1) or whether the injury occurred “while not on duty as a police officer” (in accordance with subdivision 3). I part company with the majority on the resolution of this fact question, which the majority describes as the “causation issue.” Given our standard of review, I would reverse the court of appeals, and remand this matter to the PERA Board for further proceedings.
The parties framed this case to us as one presenting a question of law. The court of appeals resolved the case in that manner, holding that the phrase “incurred in or arising out of any act of duty” meant any injury that happened to an employee while he was at work. In re PERA Police & Fire Plan Line of Duty Disability Benefits of Stephen Brittain, 705 N.W.2d 576, 580-81 (Minn.App.2005). The plain meaning of the statute does not leave room for the court of appeals’ construction. In my view, it is not enough for Brittain to have been harassed while he was at work to conclude, as the court of appeals did, that he is entitled to the enhanced benefits under subdivision 1. The statute instead requires that the harassment that caused the disability occurred while Brittain was performing “any act of duty,” or arose from his performance of “any act of duty.” Minn.Stat. § 353.656, subd. 1. I agree with the majority that this is a “causation issue.” In my view, the issue presents a *523question of fact, and our standard of review dictates that this factual issue be resolved by the agency.
This case was initiated with a petition for writ of certiorari. See Minn.Stat. §§ 606.01-.06 (2004). We review questions of law de novo, and I agree with the majority that to the extent that the Board based its decision on an incorrect legal interpretation of the statute, the decision must be reversed.1 But that does not, end our analysis. We have said that we will not substitute our judgment on fact questions for that of the agency unless “the evidence was all one way and the administrative agency found to the contrary.” State ex rel. Spurck v. Civil Serv. Bd,., 226 Minn. 240, 248-49, 32 N.W.2d 574, 580 (1948). As we recognized in Spunk, “[t]he function of the court on certiorari in reviewing the determination of an administrative agency is to decide questions of law raised by the record, but not disputed questions of fact on conflicting evidence.” Id.2 If the agency made an incorrect legal determination, the proper remedy on cer-tiorari review is a remand to the agency for further proceedings consistent with our opinion. Id. at 581; see also Dokmo v. Indep. Sch. Dist. No. 11, 459 N.W.2d 671, 675 (Minn.1990) (discussing use of remand “ ‘to permit further evidence to be taken or additional findings to be made in accordance with the applicable law’ ” (citation omitted)). My review of the record leads me to conclude that this is the remedy we should invoke:
The ALJ concluded, and the parties do not dispute, that Brittain has the burden of proof to show that he is eligible for the enhanced disability benefits that he claims.3 The majority apparently views the evidence in the record on this question as pointing to only one conclusion. The majority states that “[t]he record does not reflect any objection by the PERA staff to Brittain’s statement or supporting exhibits, any cross-examination of Brittain or any evidence offered by the PERA staff to rebut or contradict Brittain’s description of the conduct of his supervisor.” The only specific statement from Brittain that I find in the record, however, came when he appeared before the Board on October 14, 2004. One of the Board members asked Brittain what specific duty he was performing when he sustained his injury. Brittain stated: “the fact that I had to go to work, be supervised by this supervisor, is my act of duty.” The record contains no other testimony from Brittain, and the rec*524ord does not reflect that the PERA staff had an opportunity to conduct cross-examination during proceedings before the ALJ.4
In contrast to the majority’s view, my review of the limited information in the record shows that the PERA staff did contest Brittain’s claim for enhanced benefits under subdivision 1 and staff contended that Brittain had not met his burden of proof.5 The majority characterizes the documents from the PERA staff as containing “argument, not evidence.” The point, however, is that Brittain, not the PERA staff, had the burden of proof, and the PERA staff did not concede that Brit-tain had carried that burden. The PERA staff instead appears to have argued both that Brittain had not carried his burden, and that Brittain was not entitled to enhanced benefits because his injury did not arise from his performance of hazardous duties. The PERA Board decided this case based on the second argument, using what we have now found to be an erroneous construction of the statute. In my view, our decision on the legal question of the proper interpretation of the statute does not, on this record, vest this Court with the responsibility to resolve the first argument regarding whether Brittain sustained his burden of proof. Rather, our standard of review dictates that this question should be resolved by the PERA Board on remand unless the evidence on the issue points all one way. My review of the record leads me to conclude that it does not.
In his brief, Brittain argues that his “disability arose directly from the performance of his job duties, such as following the orders of his sergeant, instructing fellow officers in the use of firearms, accepting and carrying out job assignments within the prisoner transportation unit, and difficult interaction with inmates.” Brittain’s brief contains no citation to record evidence to support these assertions. When asked at oral argument for the evidence to support these assertions, Brit-tain’s counsel identified Exhibits 10 and 35.6 Exhibit 10 is not helpful to the issue of when Brittain’s supervisor supposedly harassed him as it is simply a job description.
Exhibit 35 comes a bit closer. This document, which is not signed, states that Brittain “asked questions about work safety issues, such as the safe number of *525inmates to transport,” and that his supervisor interpreted his “questions as complaints,” called him a “male slug” when he “didn’t fill the transport van with prisoners,” and “threatened [him] with job transfers if [he] complained about officer safety.”7 Exhibit 35 appears to be what the majority refers to as the “best example” of evidence supporting a conclusion that the harassment Brittain perceived was incurred in or arose out of his performance of specific job duties. It is the only example I find in the record of any evidence that could be construed as supporting such a finding.
In contrast to Exhibit 35, when a Board member asked Brittain to describe “in [his] own words * * * what particular act of duty your disability arose out of,” Brit-tain did not speak about officer safety, transporting prisoners or any other specific duty. Rather, he said: “I was required to be at work. I had a supervisor that told other deputies she was out to get me. So the fact that I had to go to work, be supervised by this supervisor, is my act of duty.” Brittain’s own words to the PERA Board contradict the majority’s construction of the information contained in Exhibit 35. Accordingly, I cannot conclude that “the evidence was all one way” on the critical causation issue presented here. Spurck, 226 Minn, at 249, 32 N.W.2d at 580.
My review of the record leads me to conclude that while it may be undisputed that Brittain was harassed while he was at work, it is not undisputed that Brittain was harassed while he was performing specific acts of duty. The majority glosses over this distinction by contending that because the hostile work environment Brittain perceived “interrupted, impeded, or even prevented” performance of his duties, he was therefore entitled to enhanced benefits. This construction would entitle Brittain to enhanced benefits under the court of appeals’ broad reading of the statute, but it is inconsistent, in my view, with the plain meaning of subdivision 1. Just because the hostility that Brittain experienced happened while he was at work does not mean that his injury was incurred in or arose out of an act of duty. If, for instance, Brittain was injured while wrestling with one of his coworkers during work hours, this injury would have “interrupted, impeded, or even prevented” Brittain from performing his duties. But the injury was not incurred in or arising out of an act of duty, and it would not entitle him to enhanced benefits.
In my view, there is a factual question about whether Brittain’s injury was incurred in or arose out of an act of duty under MinmStat. § 353.656, subd. 1. Brit-tain’s evidence in the record is not conclusive on this fact question. I would therefore reverse the decision of the court of appeals and remand this matter back to the Board for further proceedings consistent with an opinion that clarifies that enhanced benefits under subdivision 1 are not limited to injuries that arise from the performance of hazardous duties. Rather, enhanced benefits are available to the employee who shows that his injury happened while he was performing, or as a result of his performance of, specific job duties.

. The PERA Board held that Brittain’s "inability to continue in his position did not result from an Act of duty as the Board interprets Minn. Stats. § 353.63 and § 353.656, subd. 1 (2004).” The majority concludes that the Board interpreted "any act of duty” as limited to those acts involving "hazardous situations.”


. We have said that "[s]eparation of powers principles dictate the continued adherence to limited [judicial] review” in proceedings on certiorari. Dokmo v. Indep. Sch. Dist. No. 11, 459 N.W.2d 671, 674 (Minn.1990). Those principles are relevant in this case because the legislature vested the responsibility for "allowfing] or disallow[ing] claims for * * * [disability] benefits payable from the fund” in the PERA Board. Minn.Stat. § 353.03, subd. 3(b) (2004).


.The ALJ recommended that the PERA Board grant Brittain's request for benefits under Minn.Stat. § 353.656, subd. 1. But the ALJ never explicitly found that Brittain’s injury was tied to an act of duty or that he indeed was ever actually harassed. Instead, the ALJ "express[ed] no opinion on what really happened.” It was enough for the ALJ to conclude that Brittain believed he was being harassed, and therefore the ALJ concluded that "the primary cause for [Brittain’s] depression was the hostility which [he] perceived in his working environment.” Thus, the ALJ's recommendation, which the Board rejected, sheds no light on the causation issue.


. The proceedings before the ALJ were apparently not a "contested case under chapter 14.” Minn.Stat. § 353.03, subd. 3(c) (2004). Moreover, although it appears the hearing before the ALJ was tape-recorded, the record contains neither a copy of the tape nor a copy of the transcript from the hearing.


. For example, in a March 2, 2004 letter, the PERA staff stated that there was not "enough evidence to substantiate that [the] disabling condition is duty related.” (Emphasis added). The record also contains a "Fact Sheet,” dated August 30, 2004, from the PERA staff and directed to the Board that states: "Mr. Brittain's mental illness is not a result of the trauma normally associated with the duties of a deputy sheriff.” (Emphasis added). The PERA staff also filed a document titled "Staff Exceptions to the Administrative law Judge's Findings of Fact and Conclusions of Law, and Recommendation.” In the exceptions, the PERA staff told the Board that "Brittain was experiencing increased anxiety as a result of personnel changes, office reorganization and his interaction with his supervisor, * * * not because of his duties as deputy sheriff, as outlined in the job description for that position.” The PERA staff also stated that "the evidence demonstrated that it was not the nature of the work that Mr. Brittain performed that resulted in his disability. Rather it was his reaction to the management style of his supervisor that caused his depression.”


.Exhibit 35 is apparently what the majority characterizes as having been marked at Tab 35 and introduced as Exhibit 30 during the ALJ proceeding.


. Appended to Exhibit 35 is the charge of discrimination Brittain filed with the Minnesota Department of Human Rights, affidavits from coworkers, and a document that appears to be a chronology. These attachments do not contain evidence of specific instances of harassment. They simply set forth general assertions that Brittain was harassed while he was at work. Moreover, the record indicates that the Minnesota Department of Human Rights dismissed Brittain's charge of discrimination for lack of probable cause.